AO 245B (Rev. 05/15/'2018) Judgment in a Criminal Petty Case (Modii“led) Page f of 1

UNITED STATES DISTRICT COURT
soUTHERN DIsTRICT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
v_ (For Offenses Committed On or At`ter November 1, 1987)

Yotzel Feliciano_FemandeZ Case Number: 3:lS-mj-23076-BLM

Thomas S Sims

 

 

 

 

 

 

 

 

 

 

 

Dej'endant 's Attorney
REGISTRATION N(). 11996308 F g L E D
THE DEFENDANT: 1 8
pleaded guilty to count(s) 1 of Complaint DEC l gill
l:| WaS found guilty to COlmt(S) . _..C__ .E:‘~"l‘.‘ §§§T£§=ziRd§TcgElLé§llen
after a plea of not guilty. §'i'w` ' l %,A¢£'BEFU ' l
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):
Title & Section Nature of Offense Count Number§s[
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

|:l The defendant has been found not guilty on count(s)
l:| Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
30 DAYS

Assessment: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’ s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all tines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Tuesday, December 11, 2018
Date of Imposition of Sentence

Ho"i\"I'oRABLE MIcH‘AEL s. BERG
UNITED sTATEs MAGISTRATE JUDGE

3:18-mj-23076-BLM

 

